PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rideshark Corporation
Application No. 16/731,016
Filed: 30 Dec 2019
For: METHOD OF SELECTIVE RIDE-SHARING AMONG MULTIPLE USERS ALONG AN OPTIMIZED TRAVEL ROUTE
:
:
:      SUA SPONTE WITHDRAWAL OF
:     HOLDING OF ABANDONMENT
:
:
:


This decision sua sponte withdraws holding of abandonment in the above-identified application.

On November 10, 2021, the examiner issued a non-final Office action, which set a shortened statutory period for reply of three months from the date of the Office action. Extensions of this period were available under 37 CFR 1.136(a). On May 18, 2022, the Office issued a Notice of Abandonment.

A review of the record reveals the Office received a timely reply to non-final Office action on May 10, 2022, accompanied by a $740 fee for a three month extension of time for response. The reply is located in the Image File Wrapper for this application. Accordingly, the Office should not have held the application abandoned nor mailed the Notice of Abandonment. 

In view of the foregoing, the Office hereby sua sponte withdraws the holding of abandonment.  The application is restored to pending status because applicant filed a proper reply to the non-final Office action on November 10, 2021, which was made timely by the three-month extension of time.

This matter is being referred to Technology Center Art Unit 3628 for appropriate action on the reply filed May 10, 2022.

Questions concerning this decision may be directed to the undersigned at (571) 272-3211. 

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET